DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.

Response to Amendment
Claims 1, 3-8, 10, 12-15, and 17-19 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed November 15, 2021 overcomes the following objection/rejection(s) from the last Office Action of September 3, 2021:
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 10, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0086162 to Doi et al. (hereinafter Doi) and further in view of U.S. Patent No. 8,731,255 to El-Baz (hereinafter El-Baz).
Regarding independent claim 1, Doi discloses a method (Paragraph 0028, “One object of the present invention is to provide a novel method, system, and computer program product for computer-aided diagnosis of diffuse lung diseases via HRCT in order to assist radiologists' image interpretations”) comprising:
(Figure 2, “HRCT images”);
segmenting the lungs from the medical imaging data (Figure 2; “Lung segmentation”);
segmenting abnormality regions associated with a disease from the medical imaging data (Paragraph 0028, “extracting predetermined features from the organ image slice data to produce a set of image features; comparing the set of image features against a reference set of organ image features containing image data known to correspond to normal and abnormal conditions”).
Doi fails to explicitly disclose as further recited, however, El-Baz discloses
calculating a volume metric of the lungs based on the segmented lungs (Abstract, “segmenting out a nodule from its Surrounding lung tissue and calculating the Volume of the nodule only after the image data for lung tissue (which also includes image data for a nodule) has been segmented from the chest scans”); 
calculating a volume metric of the abnormality regions based on the segmented abnormality regions (Abstract, “segmenting out a nodule from its Surrounding lung tissue and calculating the Volume of the nodule only after the image data for lung tissue (which also includes image data for a nodule) has been segmented from the chest scans;” column 3, line 58, “accurately calculate the volume of nodules, as is required in order to track growth rate, embodiments of the invention rely on an improved lung segmentation technique”); 
and determining an assessment of the disease based on the volume metric of the lungs and the volume metric of the abnormality regions (Figure 1; column 4, line 65, “FIG. 1 is a flowchart of an automated lung cancer diagnostic process consistent with the invention;” the diagnostic process is read as the assessment of the disease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of El-Baz in order to develop a computer aided system to automate diagnosing lung cancer, by tracking growth rate of various nodules over time (abstract).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. El-Baz in the combination further discloses wherein determining an assessment of the disease based on the volume metric of the lungs and the volume metric of the abnormality regions comprises:
evaluating a progression of the disease based on the volume metric of the abnormality regions, the volume metric of the lungs, a volume metric of the abnormality regions determined from prior medical imaging data acquired at a point in time prior to acquisition of the medical imaging data, and a volume metric of the lungs determined from the prior medical imaging data  (Abstract, “A computer aided diagnostic system and automated method diagnose lung cancer through tracking of the growth rate of detected pulmonary nodules over time. The growth rate between first and second chest scans taken at first and second times is determined by segmenting out a nodule from its surrounding lung tissue and calculating the volume of the nodule only after the image data for lung tissue (which also includes image data for a nodule) has been segmented from the chest scans and the segmented lung tissue from the chest scans has been globally and locally aligned;” Figure 1, elements 12 and 14).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Doi in the combination further discloses wherein determining an assessment of the disease based on the volume metric of the lungs and the volume metric of the abnormality regions comprises:
calculating a metric quantifying the disease based on the segmented lungs and the segmented abnormality regions (Paragraph 0062, “This ANN may be applied to classify all ROis in the segmented lung regions into a predetermined number of different pattern categories (e.g., seven including one normal pattern and six different abnormal patterns.);” Paragraph 0057, “Contrast may be defined by the mean value of the five largest pixel values for each candidate in the white top-hat-transformed image;” Paragraph 0059, “Contrast may be defined by the mean value of the five largest pixel values for each candidate in the white top-hat-transformed image”);
Additionally, El-Baz in the combination further discloses comparing the calculated metric with a metric quantifying the disease calculated based on prior medical imaging (Abstract, “A computer aided diagnostic system and automated method diagnose lung cancer through tracking of the growth rate of detected pulmonary nodules over time;” Figure 1, elements 12 and 14).
Regarding independent claim 10, the references and analysis of claim 1 apply directly. Additionally, Doi further discloses an apparatus (Paragraph 0028, “One object of the present invention is to provide a novel method, system, and computer program product for computer-aided diagnosis of diffuse lung diseases via HRCT in order to assist radiologists' image interpretations”).
Regarding dependent claim 14, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 5 are incorporated herein. 
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Doi in the combination further discloses a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations (Paragraph 0028, “One object of the present invention is to provide a novel method, system, and computer program product for computer-aided diagnosis of diffuse lung diseases via HRCT in order to assist radiologists' image interpretations”).
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 6 are incorporated herein. 

Claims 2, 7-9, 11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doi further in view of El-Baz as applied to claims 1, 10 and 15 respectively above, and further in view of U.S. Publication No. 2006/0018524 to Suzuki et al. (hereinafter Suzuki).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Doi discloses methods of diagnosing diseases (see claim 1 analysis), and assessing disease abnormalities based on ground glass opacities and consolidation (Paragraph 0043, “Diffuse abnormal patterns may be marked as: (1) ground-glass opacities, (2) reticular and linear opacities, (3) nodular opacities, ( 4) honeycombing, (5) emphysematous change, (6) consolidation,”). 
Doi and El-Baz in the combination as a whole fail to explicitly disclose wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality regions associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy- paving pattern.
However, Suzuki discloses at Paragraph 0141, “This scheme is applicable to classification of multiple-diseases such as diffuse lung diseases in chest radiographs and CT. Other examples or diseases are (1) fibrosis, (2) scleroderma, (3) polymyositis, (4) rheumatoid arthritis, (5) dermatopolymyositis, (6) aspiration pneumonia, (7) pleural effusion, (8) pulmonary fibrosis, (9) pulmonary hypertension, (10) scleroderma pulmonary, (11) autoimmune interstitial pneumonia, (12) pulmonary veno-occlusive disease, (12) shrinking lung syndrome, (13) lung cancer, and (14) pulmonary embolism. However, the above list is exemplary and not exhaustive.” Suzuki implies that similar classification methods can be used for a variety of pulmonary diseases such as COVID-19 since the claimed invention is about the methodology, and not about the disease.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suzuki in order to develop a system to classify a target structure in an image according to its abnormality such as COVID-19 (abstract).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Doi in the combination further discloses categorizing segmentations as normal or abnormal (paragraph 0073, “FIG. 12 shows the results of a consistency test for the training cases used to investigate the performance of the classification between normal and abnormal ROIs”), but not an assessment of the disease based on the volume metric of the lungs and the volume metric of the abnormality regions comprises:
classifying the disease as being one of COVID-19 (coronavirus disease 2019), SARS (severe acute respiratory syndrome), or MERS (middle east respiratory syndrome) as claimed.  Suzuki in the combination teaches making assessment of the disease based on segmented lung and abnormal regions (paragraph 0141, “This scheme is applicable to classification of multiple-diseases such as diffuse lung diseases in chest radiographs and CT. Other examples or diseases are (1) fibrosis, (2) scleroderma, (3) polymyositis, (4) rheumatoid arthritis, (5) dermatopolymyositis, (6) aspiration pneumonia, (7) pleural effusion, (8) pulmonary fibrosis, (9) pulmonary hypertension, (10) scleroderma pulmonary, (11) autoimmune interstitial pneumonia, (12) pulmonary veno-occlusive disease, (12) shrinking lung syndrome, (13) lung cancer, and (14) pulmonary embolism. However, the above list is exemplary and not exhaustive.”)  One skilled in the art would have found it obvious to customize the methodology as taught by the combination of Doi and Suzuki to look for characteristics of Covid-19, SARS or MERS from the segmented lung and abnormal regions to achieve a result that is predictable since the method steps are substantially the same as claimed. 
Regarding dependent claim 8, the rejection analyses of claims 1, 2, and 7 are applicable here since the limitations recited in this claim are covered in those claims.  
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Suzuki in the combination further discloses wherein the disease is a viral pneumonia (Paragraph 0141, “This scheme is applicable to classification of multiple-diseases such as diffuse lung diseases in chest radiographs and CT. Other examples or diseases are (1) fibrosis, (2) scleroderma, (3) polymyositis, (4) rheumatoid arthritis, (5) dermatopolymyositis, (6) aspiration pneumonia, (7) pleural effusion, (8) pulmonary fibrosis, (9) pulmonary hypertension, (10) scleroderma pulmonary, (11) autoimmune interstitial pneumonia, (12) pulmonary veno-occlusive disease, (12) shrinking lung syndrome, (13) lung cancer, and (14) pulmonary embolism. However, the above list is exemplary and not exhaustive.”).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly.
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly.
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly. 
Regarding dependent claim 19, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 8 apply directly.
Regarding dependent claim 20, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 9 apply directly.

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doi further in view of El-Baz as applied to claims 1 and 10 respectively above, and further in view of U.S. Patent No. 10,039,515 to Porter et al. (hereinafter Porter).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Doi and El-Baz in the combination fail to explicitly disclose wherein determining an assessment of the disease based on the volume metric of the lungs and the volume metric of the abnormality regions comprises:

However, Porter discloses wherein determining an assessment of the disease based on the volume metric of the lungs and the volume metric of the abnormality regions comprises:
calculating a percent of opacity metric by dividing the volume metric of the lungs by the volume metric of the abnormality regions (Column 29, line 57, “The percent change in three pulmonary radiographic parameters were measured: ground glass opacities, fibrosis and honeycomb formation by lung zone or lobe and also for the whole lung;” in order to know the change in the percent, it is inherent to know the initial and final scan percentages (by both zone, lobe, and the whole lung). Further, a percent is inherently a piece of a whole (thus a part being the abnormality region) divided by a whole of the volume.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Porter in order to develop a system to treat and track changes within patients with pulmonary fibrosis over time (abstract).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Porter in the combination further discloses wherein determining an assessment of the disease based on the volume metric of the lungs and the volume metric of the abnormality regions comprises: calculating a percent of opacity metric for each lobe of the lungs based on a volume metric of each lobe determined from the (Column 29, line 57, “The percent change in three pulmonary radiographic parameters were measured: ground glass opacities, fibrosis and honeycomb formation by lung zone or lobe and also for the whole lung.”);
assigning each lobe with a score based on its percent of opacity metric (Column 29, line 57, “The percent change in three pulmonary radiographic parameters were measured: ground glass opacities, fibrosis and honeycomb formation by lung zone or lobe”); and
summing the scores to calculate a lung severity score (Column 29, line 57, “The percent change in three pulmonary radiographic parameters were measured: ground glass opacities… for the whole lung.”).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 3 applies directly. 
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 4 applies directly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668